Citation Nr: 0602410	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-14 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, in March 2003, which granted service connection for 
hemorrhoids and assigned an initial evaluation of 0 percent, 
effective May 4, 2001.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in October 
2005, a transcript of which is on record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's October 2005 Travel Board hearing, the 
veteran testified that his hemorrhoids are getting "worser 
and worser."  His most recent VA hemorrhoids examination 
occurred in February 2003, approximately three years from the 
date of this remand.

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  
Consequently, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As the veteran reportedly receives treatment for his 
hemorrhoids, current treatment records for this disorder 
should be requested, since March 2005.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
hemorrhoids since March 2005.  After 
securing any necessary release, the RO 
should obtain those records not already 
on file.  Specifically, current VA 
treatment records since March 2005 from 
Oklahoma City VA medical center should 
be associated with the claims file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an 
examination to determine the current 
severity of his service-connected 
hemorrhoids.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should 
include any diagnostic tests or studies 
that are deemed necessary for an 
accurate assessment.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.  If the benefits 
requested on appeal remain denied, the 
veteran and his representative should 
be furnished an SSOC, which addresses 
all of the evidence obtained after the 
issuance of the last SSOC in April 
2005, and provides an opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

